Order filed November 5, 2013




                                 In The

                  Fourteenth Court of Appeals
                               ____________

                          NO. 14-13-00738-CV
                               ____________

   PL CONSTRUCTION, INCORPORATED, LANCE TROUNG, PAUL
         TROUNG AND MICHELLE UYEN TRAN, Appellant

                                   V.

                          QND, INC., Appellee

                                    &
                               ____________

                          NO. 14-13-00886-CV
                               ____________

                          QND, INC., Appellant

                                   V.

   PL CONSTRUCTION, INCORPORATED, LANCE TROUNG, PAUL
           TROUNG AND MICHELLE UYEN TRAN, Appellee


                 On Appeal from the 164th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2010-64077
                                               ORDER

          On August 20, 2013, PL Construction, Incorporated, Lance Troung, Paul
Troung and Michelle Uyen Tran filed a notice of appeal from the judgment signed
May 24, 2013, and the appeal was assigned to this court under our appellate
number 14-13-00738-CV. On August 29, 2013, QND, Incorporated filed a notice
of cross-appeal from the same judgment, which was assigned to this court under
our appellate number 14-13-00886-CV.1

          On October 29, 2013, the parties filed an agreed motion to consolidate the
related appeals. The motion is GRANTED and we order the appeals pending
under our appellate case numbers 14-13-00738-CV and 14-13-00886-CV
CONSOLIDATED for all purposes. The issues, records, and documents filed in
cause number 14-13-00886-CV are consolidated into cause number 14-13-00738-
CV. The consolidated appeal shall proceed under appeal number 14-13-00738-
CV. Accordingly, and in accordance with the parties’ request, our October 17,
2013 order of abatement for mediation encompasses both appeals. The 60 days
allotted for mediation will run from the date of this order.



                                           PER CURIAM




1
    Currently, the appellate filing fee to be paid by QND, Inc. is past due.